DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1, 3, 5, 8-10, 12-15, 18, 21-25 and 30-35 are pending in the application.

                               EXAMINER’S       AMENDMENT
3. The following amendment is pursuant to a telephone conversation with the applicant’s attorney, Mr. Alexander R. Trimble on Jan. 8, 2022. The following changes have been made in claims:
Cancel claim 33 without prejudice.
In claim 30, line 1, after treating a, delete - - - disease or medical condition mediated by adrenomedullin receptor subtype 2 receptors - - - and insert - - cancer - - -.

4. Claims 1, 3, 5, 8-10, 12-15, 18, 21-25, 30-32, 34 and 35, renumbered as claims 1-21, are allowed since applicant’s arguments filed on Jan. 20, 2022 were persuasive regarding treating cancer with the instant compounds and furthermore, provided several references supporting treating various cancers.

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625